Citation Nr: 1228774	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-50 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for moderate degenerative changes of the lumbar spine and hemorrhoids.  The Veteran testified at an RO hearing in August 2011.  In January 2012, he and his wife also testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  Transcripts of both hearings are of record.

After the case was certified to the Board, the Veteran submitted a private medical opinion addressing the lumbar spine that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Board has determined that the evidence is sufficient for a grant of service connection for a lumbar spine disability.

The issue of service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative changes of the lumbar spine had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's degenerative changes of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative changes of the lumbar spine.  As this represents a complete grant of the benefit sought on appeal, other than the service connection claim for hemorrhoids, which is remanded below, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for degenerative changes of the low back.  In statements and testimony, he reports that he first started having problems with his back when he was assigned to the field artillery unit in Vietnam during his military service.  He states that they had to pick up, load and fire the 155mm Howitzer by hand multiple times on a daily basis.  He noted that the rounds weighed from about 95 to 100 pounds and that they had to lift the ammunition from the ground to the floor of the Howitzer, then load the rounds into the chamber of the barrel/tube.  He mentioned that he only weighed about 150 pounds at the time so the rounds weighed more than half his weight.  He recalled that they would fire about 20 to 50 rounds during each mission on a daily basis and that the continuous bending, twisting, and heavy lifting caused his back to start hurting.  He stated that he was not able to receive any treatment overseas and that the exit examination did not reveal any lumbar problems, because there was no official examination given to him when he mustered out.  He submitted photos which he stated are pictures of the artillery unit he was assigned to in Vietnam and also demonstrate other individuals loading the Howitzers.  Thus, he contends that the continued and sustained wear and tear on the spine due to the weight and manual loading of the ammunition caused his present back disorder.

Establishing entitlement to service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  These second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this particular case.  The Veteran's service treatment records do not show any treatment for the back.  However, this is consistent with the Veteran's testimony that he was not able to seek treatment for his back during his service and was not given an official examination when he mustered out.  

The Veteran's personnel records file are not of record, other than his DD-Form 214, which does not definitively state that the Veteran served in Vietnam.  However, it is noted that the Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal and had nearly two years of foreign and/ or sea service.  The DD Form 214 also shows that the Veteran served in the Army as a Field Artillery Crewman.  In addition, he has submitted photographs that he states shows the type of ammunition he had to load while in Vietnam.  As such, the Board finds that his statements regarding the circumstances of his service, particularly the complaints of back pain from constant twisting, lifting, and bending due to loading 100-pound rounds of artillery into the Howitzers, are consistent with his military service.

After his discharge from service in January 1968, the first finding of degenerative joint disease in the lumbar spine is in a treatment record dated in July 1998.  Intermittent findings of chronic back pain and degenerative joint disease of the lumbar spine are noted on VA treatment records dated through 2008.  

In May 2012, the Veteran submitted a statement from his private physician, which notes that the physician had reviewed x-ray examinations on VA treatment records dated in August 2008, September 2009, January 2010, September 2010, October 2010, and April 2011.  The physician stated that it was his medical opinion that the degenerative changes in the Veteran's lumbar spine were at least as likely as not due to the repetitive motion and stresses placed on the spine while performing the manual task of loading Howitzer rounds during combat.  

There are no other medical opinions of record addressing whether the Veteran's degenerative arthritis of the lumbar spine is related to his military service.

In addressing the merits of this claim, initially, the Board notes that the Veteran is not entitled to presumptive service connection for arthritis of his lumbar spine, as the first finding of degenerative changes was not within one year of his discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, he may only establish his entitlement to service connection for his low back disability on the basis of a direct relationship to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In reviewing the evidence of record, however, the Board finds that the Veteran's degenerative arthritis of the lumbar spine is related to his military service, specifically his reports of back pain from constant lifting, twisting, and bending of the back associated with his military duties in the Field Artillery unit.  As noted, the only opinion of record is favorable to the appellant's claim in that the physician found that the current x-ray examination showed that the Veteran's present back disorder was as likely as not related to the repetitive motion and stresses from loading Howitzer rounds during military service.  

In making this determination, the Board notes that the Veteran is competent to report that he suffered back pain in service from loading 100-pound artillery rounds into Howitzers.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt his credibility in reporting that he had consequent back pain during his service, or that he has continued to experience back pain during the many years since to establish chronicity of injury in service and, in turn, link his current disability to that injury in service.  The Veteran's records also are internally consistent, as evidenced by DD Form 214, which shows that he served as a Field Artillery Crewman in the Army.  It is reasonable to deduce that the Veteran's duties in the Field Artillery unit would have involved loading ammunition.  Moreover, the Board finds that it is facially plausible that the back pain described by him resulted in his resultant treatment for back pain after service.  As such, the Board finds that his statements are credible and probative, and add weight to the overall claim.  

Finally, the Board finds it significant that, in May 2012, a private physician found that the Veteran's low back disorder was at least as likely as not related to his military service.  The physician noted that after reviewing x-ray examinations of the back it was his opinion that the degenerative changes in the spine were due to the repetitive motion and stresses on the spine while performing the manual tasks of loading Howitzer rounds.  

The private physician did not specifically indicate a review of the claims file but did note the relevant and factually accurate history as reported by the Veteran.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And, here, this commenting private physician also provided a relatively clear opinion and offered the rationale of repetitive motion and stresses on the spine.  As the opinion was fully informed, fully articulated, and supported by a reasoned analysis, the Board assigns a relatively high probative value to this private physician's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Accordingly, in view of the provisions of 38 C.F.R. § 3.102, and resolving all reasonable doubt in the Veteran's favor, because there is competent and credible supporting evidence of the occurrence of a low back injury in service and complaints of low back pain since service on a rather continual basis, and a medical nexus opinion relating the present low back disability to military service, the Board concludes that the evidence supports the granting of service connection for this low back disorder.  Accordingly, service connection for degenerative changes of the lumbar spine is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for degenerative changes of the lumbar spine is granted.


REMAND

The Veteran seeks service connection for hemorrhoids.  In statements and testimony he has indicated that his hemorrhoids first started during his service in Vietnam.  He recalls that in 1967 there was blood running down his legs due to the hemorrhoids and he was flown from the field in a helicopter back to the main base field hospital in Cu Chi.  He was given options for treatment and elected to have the hemorrhoids pushed back in.  After service he stated that he had a hemorrhoidectomy in the 1980s but has been unable to obtain these records.  He further testified that he has continued to struggle with hemorrhoids off and on since service.

Additional developed is required before the Board can make a decision in this case.  The Veteran has never been afforded a VA examination to address his hemorrhoids claim.  While he has presented credible statements regarding the onset of the condition in service, there is no medical evidence addressing the presence of hemorrhoids, other than a notation on VA treatment records of a past subjective history of hemorrhoids.  Also, while the Veteran is competent to report his continued symptomatology, a medical opinion should be provided to determine whether the Veteran has a chronic hemorrhoid condition that first manifested during his military service.  

The Veteran authorized the RO to make attempts to obtain treatment records from the facility where he stated that he had a hemorrhoidectomy in the 1980s, but the facility reportedly did not have any records, per a notation on a Report of Contact dated in October 2008.  The Veteran was not notified of the RO's attempts, or the response from the private treatment facility.  This should be remedied on remand.  See 38 C.F.R. § 3.159(e)(1).

Also, it appears that not all of the Veteran's VA treatment records are in the file.  The records in the claims file are dated through 2008; however, the Veteran testified that he has ongoing treatment at the VAMCs in Bonham and Dallas, Texas.  These records should be obtained, as the case is being remanded for the above-mentioned reasons.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records addressing the Veteran's hemorrhoids from the VAMCs in Bonham and Dallas, Texas dated since October 2008.

2.  Notify the Veteran of the RO's efforts to obtain treatment records from The Doctor's Hospital of Dallas for his reported hemorrhoidectomy performed in the 1980s, and describe any further action VA will take regarding the claim.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hemorrhoid symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for a relevant VA examination to address the Veteran's hemorrhoids.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate examination and testing should be conducted to determine whether the Veteran presently has a chronic hemorrhoid condition.  

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed hemorrhoids had their onset during active service or are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's statements that he had bleeding down his leg in 1967 and was flown to the field hospital where the hemorrhoids were pushed back in, his statements regarding a hemorrhoidectomy performed in the 1980s, and his statements regarding a continuity of symptomatology since service.  

The examiner also should note that since the Veteran has presented credible statements of his symptoms in service, the fact that there was no diagnosis of hemorrhoids in service is not, by itself, a sufficient reason to deny service connection for hemorrhoids.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


